           Case 1:20-cv-00140-LY Document 1 Filed 02/06/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

PAUL MONDERER,

        Plaintiff,
v.                                                   C.A. No.: 1:20-cv-140

TEXAS PARTNERS TITLE, LLC,
RODGER M. SANDERS, and,
JEAN ANN BROCK,

     Defendants.
__________________________________/

                     CERTIFICATE OF INTERESTED PERSONS

      Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR
81.1(a)(3)(D), and LR 81.2, Plaintiff, PAUL MONDERER, provide the following
information:

       For a nongovernmental corporate party, the name(s) of its parent corporation
and any publicly held corporation that owns 10% or more of its stock (if none,
state "None"):

None.

       A complete list of all persons, associations of persons, firms, partnerships,
corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or
other legal entities that are financially interested in the outcome of the case:

PAUL MONDERER, Plaintiff;
CHARLES L. SCALISE, ESQ., DANIEL B. ROSS, ESQ., ROSS • SCALISE
LAW GROUP, Attorneys for Plaintiff;
TEXAS PARTNERS TITLE, LLC, Defendant;
RODGER M. SANDERS, Defendant; and,
JEAN ANN BROCK, Defendant.
   Case 1:20-cv-00140-LY Document 1 Filed 02/06/20 Page 2 of 2




Respectfully submitted February 6, 2020.


                              /s/ Charles L. Scalise
                              CHARLES L. SCALISE
                              Texas Bar No. 24064621
                              ROSS • SCALISE LAW GROUP
                              1104 San Antonio Street
                              Austin, Texas 78701
                              Telephone: 512-474-7677
                              Fax:         512-474-5306
                              Email:       charles@rosslawpc.com

                              ATTORNEYS FOR PLAINTIFF
